DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 19, 2020 has been entered. 	This Office Action is in response to Applicant's arguments filed on November 19, 2020. Claim(s) 33, 39, 44-49 are pending. Claims 46-49 are withdrawn. Claims 33, 39, 44, and 45 are examined herein.

Response to Arguments
	In view of Applicant’s amendment and arguments the 103 rejection of claims 33 and 35-42 as being unpatentable over Simpkins (US 2012/0087956) of record in view of Bannister (US 2012/0270845) of record and the 103 rejection of claims 43-45 as being unpatentable over Simpkins (US 2012/0087956) as applied to claims 33 and 35-42 in the 103 rejection above in view of Bannister (US 2012/0270845) of record are hereby withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claim recites sciadonic acid in a form selected from free fatty acids, ethyl esters, triglycerides, phospholipids and combinations thereof. In fact sciadonic acid is a free lipid fatty acid. It is unclear how it could be in another form, namely esters, triglycerides, phospholipids.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	
 	Claims 33, 39, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Berger (Lipids in Health and Disease, 2002) of record in view of Mazaleuskaya (Pharmacogenetic Genomics, 2015).
Berger teaches 5,11,14 20:3 (aka sciadonic acid) is similar to 20:4n-6 but lacks the internal ∆8 double bond essential for prostaglandin and eicosanoid synthesis. When previously fed to laboratory animals as a gymnosperm seed oil component it has shown anti-inflammatory properties (abstract; Figure 2). 
Berger teaches topically applied Podocarpus nagi methyl esters (containing 26% 5,11,14 20:3) were incorporated into mouse ear phospholipids, reduced 20:4n-6, and reduced 20:4n-6- and TPA induced mouse ear edema. Purified 5,11,14 20:3 was taken up by cultured human skin keratinocytes, reduced 20:4n-6, and reduced PGE2 levels dramatically. Purified 5,11,14 20:3 did not affect PPARα, PPARγ, or PPARδ transactivation (Figure 2; Table 3). 

Berger teaches 5,11,14 20:3 may also reduce inflammation synergistically when combined with non-steroidal anti-inflammatory drugs that inhibit cyclooxygenase-2, particularly at lower doses, where the conversion to prostaglandins, but not the release of 20:4n-6 from PL pools via phospholipase A2, is inhibited (page 9, column 1, 1st ¶).
Berger does not teach ibuprofen as the non-steroidal anti-inflammatory agent as required by the election of species.
Mazaleuskaya teaches ibuprofen is a traditional nonsteroidal anti-inflammatory drug (NSAID) widely used for its analgesic, anti-inflammatory, and antipyretic properties (page 1, Introduction). 
Mazaleuskaya teaches main mechanism of action of ibuprofen is the non-selective, reversible inhibition of the cyclooxygenase enzymes COX-1 and COX-2 (page 4, Pharmacodynamics Section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have employed 5,11,14 20:3 (aka sciadonic acid) for the treatment of inflammation and combined it with an NSAID as taught and suggested by Berger. The skilled artisan would have employed ibuprofen as the NSAID based on the motivation provided by Mazaleuskaya. As taught by Mazaleuskaya and very commonly known in the art, ibuprofen is a non-selective, 
 	Furthermore, the examiner respectfully points out the following from MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art.', In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
 	Therefore, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art.

Conclusion
Claims 33, 39, 44, and 45 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/           Primary Examiner, Art Unit 1627